DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-15 and 20 in the reply filed on 6/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 10,614,740) (“Lee”) in view of Feng (US 2021/0098494). 
With regard to claim 1, figures 17A, 23, and 25 of Lee discloses a display apparatus, comprising: a substrate SUB comprising a display area AA including a display element OLE and a non-display area NA including a pad portion (“data connection pads”, col. 37 ll. 52-53) outside NA the display area AA; a first thin-film transistor T1 arranged in the display area AA, and comprising a first semiconductor layer A1 including a silicon semiconductor (“first TFT T1 may be a polycrystalline semiconductor material, such as polycrystalline silicon”, col. 15 ll. 48-49) and a first gate electrode G1 insulated from the first semiconductor laver A1; a first insulating layer (ILD (SIN)) covering the first gate electrode G1: a second thin-film transistor T2 arranged on the first insulating layer (ILD (SIN)) and comprising a second semiconductor layer A2 including an oxide semiconductor (“second semiconductor layer A2 may include an oxide semiconductor material”, col. 16 ll. 64-65) and a second gate electrode G2 insulated SIO from the second semiconductor layer A2; a second insulating layer PAS covering the second gate electrode G2; a data line DL spaced apart from the first voltage line VDD. 
Lee does not disclose a first voltage line extending in a first direction on the second insulating layer; and a connection wire in the display area, the connection wire connecting the data line to the pad portion, wherein the connection wire includes a first portion extending in the first direction and a second portion extending in a second direction crossing the first direction, and wherein the first portion overlaps the first voltage line.
	However, figure 2 of Feng discloses a first voltage line (“Vint lines”, par [0003]) extending in a first direction (top to bottom in fig. 2) on the second insulating layer; and a connection wire 300 in the display area (“display area”, abstract), the connection wire 300 connecting the data line (“data lines”, par [0030]) to the pad portion 500, wherein the connection wire 300 includes a first portion (portion of connection line 300 extending top to bottom in fig. 2) extending in the first direction (top to bottom in fig. 2) and a second portion (portion of connection line 300 extending left to right in fig. 2) extending in a second direction (left to right in fig. 2) crossing the first direction (top to bottom in fig. 2), and wherein the first portion (portion of connection line 300 extending top to bottom in fig. 2) overlaps the first voltage line (“Vint lines”, par [0003]).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the display area of Lee with the connection lines as taught in Feng thereby reducing the width of the non-display area and even achieving zero non-display area.  See par [0015] of Feng. 
	With regard to claim 2, figures 17A, 21, 23, and 25 of Lee discloses that the display element comprises a pixel electrode PXL and an opposite electrode COM. 
Lee does not disclose that the display element is arranged on the connection wire, wherein the pixel electrode overlaps the first portion.
However, fig. 2 of Feng discloses that the display element (“OLED”, par [0030]) is arranged on the connection wire 300, wherein the pixel electrode (pixel electrode of OLED, par [0030]) overlaps the first portion (portion of connection line 300 extending top to bottom in fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to form the display area of Lee with the connection lines as taught in Feng thereby reducing the width of the non-display area and even achieving zero non-display area.  See par [0015] of Feng. 
With regard to claim 3, Lee does not disclose a second voltage line overlapping the second portion and extending in the second direction.
	However, fig. 2 of Feng discloses a second voltage line (“gate lines”, par [0030]) overlapping the second portion (portion of connection line 300 extending left to right in fig. 2) and extending in the second direction (left to right in fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to form the display area of Lee with the connection lines as taught in Feng thereby reducing the width of the non-display area and even achieving zero non-display area.  See par [0015] of Feng. 
With regard to claim 12, Lee does not disclose a first planarizing layer between the first voltage line and the connection wire.
However, fig.4 of Feng discloses a first planarizing layer 400 between the first voltage line 220 (“Vint lines”, par [0003]) and the connection wire 300.
Therefore, it would have been obvious to one of ordinary skill in the art to form the display area of Lee with the connection lines as taught in Feng thereby reducing the width of the non-display area and even achieving zero non-display area.  See par [0015] of Feng. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2021/0098494) in view of Lee et al. (US 10,614,740) (“Lee”).
With regard to claim 20, figure 2 and 7 of Feng discloses a display apparatus, comprising: a substrate 100 comprising display area AA including a display element 230 and a non-display area NA including a pad portion 500 outside the display area AA; a first thin-film transistor 210 arranged in the display area AA, and comprising a first semiconductor layer A1 and a first gate electrode insulated from the first semiconductor layer: a first voltage line extending in a first direction on the substrate; a second voltage line extending in a second direction on the substrate; and a bent connection wire in the display area, the bent connection wire connecting a data line to the pad portion, wherein the bent connection wire includes a portion extending in the first. direction, wherein the portion of the bent connection wire overlaps the first voltage line, and wherein the portion of the bent connection wire comprises a first protrusion protruding in the second direction and overlapping the second voltage.
Feng does not disclose a semiconductor layer including a silicon semiconductor or an oxide semiconductor. 
However, fig. 17A of Lee discloses a silicon semiconductor (“first TFT T1 may be a polycrystalline semiconductor material, such as polycrystalline silicon”, col. 15 ll. 48-49). 
Therefore, it would have been obvious to one of ordinary skill in the art to form the TFT channel of Feng with the polycrystalline silicon as taught in Lee in order to provide a MOSFET TFT for a TFT array substrate in a flat panel display.  See col. 17 ll. 49-50 of Lee. 

Allowable Subject Matter
Claims 4-11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             6/16/2022